Citation Nr: 0710235	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for PTSD 
and a low back condition.  

In June 2005 the Board granted a motion to advance this case 
on its docket.  

A June 2005 Board decision denied service connection for a 
low back disability, therefore, this issue is no longer in 
appellate status.  The Board also remanded the claim of 
entitlement to service connection for PTSD for further 
development.  That development has been completed.  


FINDING OF FACT

The veteran engaged in combat and has a current diagnosis of 
PTSD related to a combat stressor that occurred in service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
further notice or assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 
98; 38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The first element of the successful service connection claim 
is satisfied as VA and Vet Center treatment reports from 
October 2002 to September 2006 include ongoing diagnoses of 
and treatment for PTSD.  In addition, the veteran was 
afforded a VA examination in November 2005.  The diagnosis 
was PTSD.  

In regard to the second element, a link between the current 
symptoms and an in-service stressor, at the November 2005 VA 
examination the veteran described his stressors, including 
Japanese hiding in the large wall during the daytime and then 
shooting at night.  The veteran reported that he and others 
were shot at, and that they returned fire.  He added that he 
witnessed dead and wounded soldiers, as well as emaciated 
prisoners of war.  He described himself and others going out 
to a village that had been attacked and burned, and witnessed 
the clean-up of burned bodies.  The examiner indicated that 
these stressors met the stressor criterion for PTSD related 
to the veteran's service in the Philippines, thus satisfying 
the second element of the claim.  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  

There is no credible supporting evidence that the claimed in-
service stressors occurred; however, the veteran claimed in 
his August 2004 notice of disagreement (NOD) that he was 
constantly confronted with combat situations.  At the 
November 2005 VA examination he described both receiving and 
returning fire while stationed in the Philippines during 
World War II.  The veteran is competent to report this 
history as it is a factual matter of which he had first hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).    

The veteran's Form DD 214 reflects that he served in the 
Asiatic Pacific Theater from June 1945 to August 1946, and 
was awarded the Asiatic Pacific Service Medal with one Bronze 
Service Star, the Philippine Liberation Medal with one Bronze 
Service Star, the Good Conduct Medal, and the World War II 
Victory Medal.  His service personnel records reflect that he 
was assigned to the Philippines in June 1945.  The veteran 
has consistently described stressors while in service in the 
Philippines.  

A Library of Congress country study of the Philippines 
verifies that fighting was fierce in Manila during World War 
II, and that such fighting continued until Japan's formal 
surrender on September 2, 1945.  See Ronald E. Dolan, ed. 
Philippines: A Country Study.  Washington:  GPO for the 
Library of Congress, 1991 (available at 
http://countrystudies.us/philippines/21.htm).  

Therefore, the country study, together with the veteran's 
service personnel records, and his statements provide 
evidence that he received fire from and fired on the enemy.  
The veteran is thus deemed to have engaged in combat.  See 
Sizemore v. Principi, 18 Vet. App. 264 (2004) (holding that 
receiving enemy fire or firing on an enemy could constitute 
participation in combat).

Because the veteran's PTSD has been linked by medical 
evidence to a stressor which is consistent with combat, his 
lay testimony establishes the occurrence of the stressor, 
satisfying the third element of the successful service 
connection claim.  38 C.F.R. § 3.304(f)(1).  

Resolving all doubt in the veteran's favor, the Board finds 
that each of the elements for service connection has been 
satisfied.  Service connection for PTSD is warranted.   


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


